DETAILED ACTION
Claims 1-19 are presented for examination.
Claims 20 is cancelled.
CIP of Application 15/983,314 (Pending Appeal 2022-002425).
This office action is in response to the after final submitted on 08-JUL-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
The rejection of Claim 20 is considered moot because Claim 20 is now cancelled.
The rejection of 35 USC § 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Foreign references cited from the Partial European Search Report/Opinion dated 07/16/2021, Supplementary European Search Report/Communication dated 12/22/2021, Written Opinion of PCT/US19/32409 dated 11/21/2019, and Written Opinion of PCT/US20/38931. Examiner notes the claims pending before the European Patent Office more closely correspond to the parent of the instant application (currently pending appeal).

Hoguet, U.S. Patent Application Publication 2009/0160856 A1 (cited by PCT/US20/38931) teaches a method for creating a CAD model layout for a kitchen (Fig. 29) and incorporating the products for the kitchen (Fig. 37). Hoguet teaches the kitchen containing a sink and containing options to adjust the model and basins of the sink (¶[0287]). The sink contains elements of selecting the type, size, and color (Fig. 3) and the faucet is shown in the product selection/description (Fig. 6-element 90). Hoguet further teaches the height and width of the plane for product (¶[0512] and teaches the desired location (¶[0292]), which could be reasonably interpreted as the mounting height. However, there is no discussion of the faucet water type, water size, handle details, and spout details.
Samson et al., U.S. Patent Application Publication 2015/0324940 A1 (cited by PCT/US20/38931) teaches a method for 3D model construction of a kitchen (Fig. 6). The model includes a faucet selection which allows for the user to select a handle design and selecting if the spout is removable/non-removable (¶[0066]), which is interpreted as the handle and spout details. However, there is no discussion of the faucet water type and water size.
Koby et al., U.S. Patent Application Publication 2015/0161695 A1 teaches a method for estimating home improvement (abstract), which may include a three-dimensional model (¶[0119]), of a kitchen (¶[0121]). Koby teaches the faucet charge (¶[0142]) and type of faucet (¶[0143]). However, there is no discussion of the faucet water type and water size.
Ehmke, U.S. Patent Application Publication 2010/0148641 A1 teaches a method for constructing a code compliant kitchen (abstract). The sink and faucet are shown in Fig. 1, but not further discussed. Therefore, there is no discussion of the faucet water type and water size.
Ziolo et al., U.S. Patent Application Publication 2018/0225408 A1 teaches a method for 3D modeling of industrial equipment, such as kitchen equipment ([¶0025]). The faucet is not explicitly discussed. Therefore, there is no discussion of the faucet water type and water size.
Scholar et al., U.S. Patent Application Publication 2016/0189071 A1 (cited by PCT/US19/32409)  teaches a project planning system (¶[0009]) which includes application to kitchen planning (¶[0130] and ¶[0131]). The faucet is not explicitly discussed. Therefore, there is no discussion of the faucet water type and water size.
Lavrov et al., US2015/0169791 A1 corresponding to WO2015/095141 A1 (cited by PCT/US19/32409) teaches a method using BIM models. The kitchen and faucet are not explicitly discussed. Therefore, there is no discussion of the faucet water type and water size.
Ford, U.S. Patent Application Publication 2008/0180460 A1 (cited by PCT/US19/32409) teaches a method using CAD models. The kitchen and faucet are not explicitly discussed. Therefore, there is no discussion of the faucet water type and water size.
Foreign patent JP2004139241A (cited by PCT/US19/32409 – included in IDS) teaches a method using CAD models. The kitchen and faucet are not explicitly discussed. Therefore, there is no discussion of the faucet water type and water size.
Foreign patent CN101719175 (cited by PCT/US19/32409 – included in IDS) teaches a method using CAD models. The kitchen and faucet are not explicitly discussed. Therefore, there is no discussion of the faucet water type and water size.
Foreign patent WO2017061954A1 (cited by PCT/US19/32409 – included in IDS) teaches a method using CAD models. The kitchen and faucet are not explicitly discussed. Therefore, there is no discussion of the faucet water type and water size.
Introducing Solidworks dated 2015 wayback machine 2017 teaches a method for designing a facuet in solidworks. Pg. 55 last ¶ teaches the “size and location of the faucet subassembly” which could be interpreted as water size. However, there is no discussion of the faucet water type.
Ullom, United States Patent 10,198,863 B2 teaches a method using proxy objects in meta data (Col 3 lines 53-65) and provides the example of a faucet in a kitchen (Fig. 11). The finish and style of the faucet are included in the meta data (Fig. 9). However, there is no discussion of the faucet water type.
Habiby et al., U.S. Patent Application Publication 2003/0033163 A1 teaches a method using a databased to recover a manufacturer’s product based on attributes (¶[0004]). The faucet attributes include faucet height, spout reach, and handles (¶[0023]). However, there is no discussion of the faucet water type.
Scott-Leikach et al., U.S. Patent Application Publication 2006/0101742 A1 teaches a method for designing/furnishing (abstract) and teaches a kitchen for a room type (¶[0059]). The faucet is not explicitly discussed. Therefore, there is no discussion of the faucet water type.
Creveling et al., U.S. Patent Application Publication 2011/0307281 A1 (cited by partial and supplementary European Search Reports) teaches a method of a BIM inventory management system (¶[0030]). The kitchen and faucet are not explicitly discussed. Therefore, there is no discussion of the faucet water type.
Ananian et al., United States Patent 6922701 B1 (cited by partial and supplementary European Search Reports) teaches a method for an interactive web profile of a building (Col 2 lines 36-44) which contains a record of kitchen appliances (Col 12 lines 54-55) and kitchen specs (Col 17 line 45). The faucet is not explicitly discussed. Therefore, there is no discussion of the faucet water type.
Thomas, U.S. Patent Application Publication 2010/0198563 A1 (cited by supplementary European Search Reports) teaches a method for architecture design with 3D models (¶[0011]) and teaches the kitchen in the design (¶0053]). The faucet is not explicitly discussed. Therefore, there is no discussion of the faucet water type.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitation as set forth in Claim 1, specifically

upon detecting the user's assertion of the opportunity, automatically providing the user with an interactive form that includes a plurality of selectable features for a selected customizable kitchen component, wherein for the faucet the selectable features include opportunities to specify faucet mounting height, water type, water size, handle details, and spout details;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neumann et al., U.S. Patent Application Publication 2007/0179758 A1 teaches a method for designing and model fire suppression systems. In ¶[0004], Neumann establishes commercial kitchens require sufficient fire suppression system. If the instant application were to amend to include the required fire suppression system to meet the definition of a commercial kitchen, Neumann would be relied upon for the teaching of the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146